Citation Nr: 1528497	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  What evaluation is warranted for residuals of a left eye solar retinal burn from June 10, 2009?

2.  Entitlement to a compensable disability rating for Type 2 diabetes mellitus with bilateral diabetic retinopathy and cataracts.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran performed verified active duty from June 1974 to May 1996 and from July 2002 to June 2006.  He retired in June 2006 with more than 25 years of active duty service.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a disability evaluation in excess of 10 percent for coronary artery disease post-myocardial infarction has been raised in a March 2015 formal application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran has also presented informal claims of entitlement to service connection for a kidney disorder, and entitlement to a temporary total disability evaluation and/or a total disability evaluation based on unemployability due to service-connected disabilities in a May 2015 statement from his representative.  Under recently amended regulations, these statements are considered to be a request for an application form for benefits and not complete claims.  See 38 C.F.R. §§ 3.155, 3.160(a) (2014).  Essentially, a complete claim must be on the form prescribed by the Secretary.  Thus, appropriate action should be taken by the RO, and the Veteran and his representative should then submit a complete claim in accordance with 38 C.F.R. § 3.160(a) prior to any action by VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is required before the claims can be properly adjudicated.

Residuals of a Left Eye Solar Retinal Burn

The Veteran's contends he is entitled to an initial compensable rating for residuals of a left eye solar retinal burn.  The record contains private eye examination reports from July 2010 through February 2011; however, the reports are difficult to interpret.  Hence, because these forms should be able to easily be clarified the private practitioners who prepared them a remand is warranted to clarify the findings.  Cf. Savage v. Shinseki, 24 Vet. App. 259, 264 (2011) (In some circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports or progress notes.)  

Additionally, in a September 2013 statement, the Veteran's private doctor indicated that the appellant's best corrected left eye visual acuity remained at 20/60 after cataract surgery.  The statement did not, however, indicate whether his left eye visual impairment was the result of his service connected cataracts, service connected solar retinal burn residuals, service connected diabetic retinopathy, or due to some other nonservice connected cause.  As such, a clarifying medical opinion is needed to determine the cause of the Veteran's left eye visual impairment.

Type 2 Diabetes Mellitus with Bilateral Diabetic Retinopathy and Cataracts

The Veteran seeks entitlement to a compensable disability evaluation for his Type 2 diabetes mellitus with bilateral diabetic retinopathy and cataracts.  VA assigned a noncompensable rating based on the degree of disability over and above the degree existing at the time of entrance into active service in July 2002.  See 38 C.F.R. § 4.22.  In other words, VA determined the Veteran's preexisting Type 2 diabetes mellitus was 20 percent disabling prior to his entrance to service and remained 20 percent disabling at the time he filed for entitlement to service connection.  Therefore, to warrant a compensable rating, the evidence would have to demonstrate, at minimum, that the appellant's Type 2 diabetes requires the regulation of activities, which is required for a 40 percent disability rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

In an April 2010 statement, the Veteran's primary care physician, Dr. D.L.C. stated "[h]e has limited activity now and for the remainder of his life."  In a September 2010 statement, the same private physician stated the Veteran needed to regulate his activities in order to control his diabetes.  Unfortunately, Dr. D.L.C. provided no explanation or supporting rationale for his statements. 

At a December 2010 VA diabetes examination the Veteran denied any diabetes related activity restriction.  

In a September 2013 statement the appellant's endocrinologist, Dr. P.C., noted the Veteran's diabetes and residuals may affect his ability to perform all his duties.  Unfortunately, however, Dr. P.C. also failed to provide further explanation for his statement.

Due to the lack of clarity in the medical statements, as well as what appears to be conflicting evidence, the Board is unable to determine whether the Veteran's diabetes requires a regulation of activities such that he must "avoid strenuous occupational and recreational activities."  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating).  The Board further notes he is service-connected for coronary artery disease status post myocardial infarction, and he recently had a myocardial infarction in March 2015.  Accordingly, it is not clear what degree of any restriction of activity is due solely to his diabetes, what is due to coronary artery disease, to include residuals of a myocardial infarction, and what may be due to any nonservice connected cause.

Further, it does not appear treatment records from the Veteran's primary care physician or endocrinologist have been associated with the claims file.  As such, a remand is warranted to complete the development of this matter.

Finally, inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should also be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify the name and contact information for the eye examiner(s) who prepared the June 23, 2010, October 27, 2010, and February 23, 2011 private eye examination reports.  Also have the appellant identify any pertinent private or VA treatment records that might be outstanding, to include records from his primary care physician (Dr. D.L.C.) and endocrinologist (Dr. P.C.).  Thereafter, efforts should be undertaken to secure all pertinent records and associate them with the claims file.  

If the RO cannot locate any identified government records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, contact the private eye examiner(s) who conducted the June 23, 2010, October 27, 2010, and February 23, 2011 examination reports and request that they, to the extent possible, respond to the following:

(a)  For each eye in each examination report referenced above clarify what was identify the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.

(b)  Distinguish the nature of any eye abnormality attributable solely to a solar retinal burn, due solely to diabetic retinopathy, due solely to cataracts, or due solely to any other cause.  

3.  Thereafter, schedule the Veteran for a VA eye examination by an ophthalmologist to assess the current severity of any eye impairment.  The examiner must be provided access to the Veteran's claims folder to include his VBMS and Virtual VA files.  The examiner must specify in the report that all relevant records have been reviewed.

After examining the appellant and reviewing all of the evidence the VA ophthalmologist must address and carefully distinguish the nature and extent of any eye disability due to his service connected solar retinal burn, service connected diabetic retinopathy, service connected cataracts or some other nonservice connected cause.

A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If the ophthalmologist cannot respond without resorting to speculation, she/he must explain why a response would be speculative.

4.  Contact the Veteran's primary care physician (Dr. D.L.C.) and endocrinologist (Dr. P.C.), and request that they respond to the following:

Clarify whether the Veteran's Type 2 diabetes mellitus requires that the appellant regulate his activities.  That is, does Type 2 diabetes alone require that the appellant "avoid strenuous occupational and recreational activities."  A complete rationale for any opinion offered is requested.

5.  Thereafter, schedule the Veteran for a VA diabetes examination by an endocrinologist.  The examiner must be provided access to the Veteran's claims folder to include his VBMS and Virtual VA files.  The examiner must specify in the report that all relevant records have been reviewed.

After reviewing the file, the examiner is asked to respond to the following:

(a)  Determine whether it is as least as likely as not that the Veteran is prescribed a regulation of activities, meaning the "avoidance of strenuous occupational and recreational activities," due to his Type 2 diabetes mellitus alone.  Comment on any activity restriction attributable to his coronary artery disease, in particular due to residuals of myocardial infarctions.

(b)  If the examiner finds the Veteran's Type 2 diabetes does not currently require that he regulate his activities (as defined above), the examiner must address whether Type 2 diabetes has ever required that the appellant avoid strenuous occupational and recreational activities at any time since 2006.  If so, the examiner should identify when and for how long.

6.  The claims should then be readjudicated.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before returning the matters to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


